DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. It is argued by the applicant that a cursory review of Kim shows Kim fails to remedy the above deficiencies. However, Kim discloses the claimed invention. See rejection below.

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 recites “a first top surface facing the first bottom surface; and a second top surface facing the second bottom surface” is objected.

    PNG
    media_image1.png
    604
    740
    media_image1.png
    Greyscale


According to fig. 5A of Applicant’s drawing discloses a first top surface 610a that is not facing the first bottom surface 610b ; and a second top surface 620a that is not facing the second bottom surface.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. 20140340849.

    PNG
    media_image2.png
    641
    848
    media_image2.png
    Greyscale


Regarding claim 1, fig. 16 of Kim discloses a semiconductor package system, comprising: 
a substrate 20; a first semiconductor package 30 on the substrate; and 
a heat radiation structure 11 on the first semiconductor package, wherein the heat radiation structure includes: a first part 12 on a top surface of the first semiconductor package 30; and 


Regarding claim 2, fig. 16 of Kim (as labeled by examiner above) discloses wherein the heat radiation structure further has a cavity between a central region of the substrate and the first part of the heat radiation structure, a side surface of the first semiconductor package is exposed to the cavity, and the vent hole is connected to the cavity.

Regarding claim 3, fig. 16 of Kim (as labeled by examiner above) discloses further comprising a second semiconductor package on the substrate, wherein a side surface of the second semiconductor package is exposed to the cavity.

Regarding claim 4, fig. 16 of Kim discloses further comprising an adhesive layer 81E between the substrate and the second part of the heat radiation structure.

Regarding claim 5, fig. 17 of Kim discloses wherein the vent hole is connected to an external environment.



Regarding claim 7, fig. 16 of Kim discloss wherein the bottom surface of the second part of the heat radiation structure is at a level lower than a level of a bottom surface of the first part, and a top surface of the second part of the heat radiation structure is at a level lower than a level of a top surface of the first part.

Regarding claim 8, fig. 16 of Kim discloses wherein the second part of the heat radiation structure includes a material the same as a material (as they are part of 11) of the first part, the second part and the first part being connected without an interface.


    PNG
    media_image3.png
    604
    862
    media_image3.png
    Greyscale

Regarding claim 10, fig. 16 of Kim discloses a semiconductor package system, comprising: 
a substrate 20; 
a heat radiation structure 11 on the substrate, the heat radiation structure including a first part 12 and a second part 14; 
a plurality of semiconductor packages 30/40 between the substrate 20 and the first part 12 of the heat radiation structure, the semiconductor packages being coupled to the substrate; and 
an adhesive layer 81E between an upper surface 27 of the substrate and a bottom surface of the second part 14 of the heat radiation structure, the heat radiation structure having a vent hole (as 
 wherein the adhesive layer  81E is spaced apart from the plurality of semiconductor packages 30/40.

Regarding claim 11, fig. 16 of Kim discloses wherein the bottom surface of the second part of the heat radiation structure is at a level lower than a level of a bottom surface of the first part of the heat radiation structure, and wherein the vent hole being in fluid communication with an external space, and configured to transfer air based on operation of the semiconductor package system (see fig. 17 showing space between 73 allowing fluid communication with an external space).


    PNG
    media_image4.png
    636
    862
    media_image4.png
    Greyscale



Regarding claim 12, fig. 16 of Kim discloses wherein the heat radiation structure further has a cavity between a central region of the substrate and the first part of the heat radiation structure, the cavity being connected to the vent hole.

Regarding claim 13, fig. 16 of Kim discloses wherein side surfaces of the semiconductor packages are exposed to the cavity.

Regarding claim 15, fig. 16 of Kim discloses wherein the semiconductor packages include: 
a first semiconductor package 36 on a central region of the substrate, the first semiconductor package including a system on chip (note 36 is a system on chip because 36 is a chip and as a whole is a system); 
a second semiconductor package 46 apart from a first side surface of the first semiconductor package, the second semiconductor package including a memory chip (par [0051]); and 5Atty. Dkt. No. 8947-001430-US
U.S. Application No. 16/573,107 a third semiconductor package 45 apart from a second side surface of the first semiconductor package, the third semiconductor package including a power management chip (Mobile DRAM has some type of power managed by the DRAM design).

Regarding claim 16, fig. 16 of Kim discloses further comprising: a first thermal conductive layer 83 (on the left) between the first semiconductor package 36 and the first part of the heat radiation structure 12; and a second thermal conductive layer (83 on the right) between the second semiconductor package 46 and the first part of the heat radiation structure 12, wherein the first thermal 

    PNG
    media_image5.png
    556
    747
    media_image5.png
    Greyscale


Regarding claims 10 and 14, fig. 14 of Kim discloses a semiconductor package system, comprising: 
a substrate 21; 
a heat radiation structure (83 and 81 combination) on the substrate 21, the heat radiation structure including a first part 83 and a second part 81; 
a plurality of semiconductor packages 30/40 between the substrate and the first part of the heat radiation structure, the semiconductor packages being coupled to the substrate; and 

wherein the adhesive layer 29A is spaced apart from the plurality of semiconductor packages;
further comprising an upper heat radiation structure 11 on the heat radiation structure (83 and 81 combination), wherein the upper heat radiation structure 11 includes: a first lower surface (bottom surface of 12) on a top surface of the first part 83 of the heat radiation structure; and 
a second lower surface (bottom surface of 14) on a top surface of the second part 81 of the heat radiation structure, the second lower surface being at a level lower than a level of the first lower surface.

    PNG
    media_image6.png
    643
    853
    media_image6.png
    Greyscale


Regarding claims 17 and 18, fig. 16 of Kim discloses a semiconductor package system, comprising: 
a substrate 20 having a central region (region of 25), a first edge region (left region beyond 25), and a second edge region (right region beyond);
a semiconductor package 30 on the central region of the substrate (see 30 overlapping with portion of region 25); and 
a heat radiation structure 11 on the semiconductor package, wherein the heat radiation structure includes: 

a second bottom surface (right bottom surface of 14) beyond 25 overlapping the second edge region of the substrate (see portion of 14 beyond 25 overlapping region of 20 beyond 25), the second bottom surface being at a level lower than a level of the top surface of the semiconductor package, the second bottom surface being a bottommost surface of the heat radiation structure 11 in the second edge region, and wherein the first and second edge regions of the substrate are adjacent to a side surface of the substrate (side surface of 25);
wherein the heat radiation structure has a vent hole (as labeled by examiner above) between the first edge region of the substrate and the first bottom surface of the heat radiation structure, the vent hole being in fluid communication with an external space, and configured to transfer air based on operation of the semiconductor package system.

Claims 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. 20070045835.

    PNG
    media_image7.png
    575
    1180
    media_image7.png
    Greyscale


Regarding claim 17, fig. 3 of Lin discloses a semiconductor package system, comprising: 
a substrate 102 having a central region, a first edge region, and a second edge region;
a semiconductor package 104 (par [0004]) on the central region of the substrate; and 
a heat radiation structure 110 on the semiconductor package, wherein the heat radiation structure includes: 
a first bottom surface in the first edge region of the substrate and the semiconductor package, the first bottom surface being at a level higher than a level of a top surface of the semiconductor package, the first bottom surface being a bottommost surface of the heat radiation structure in the first edge region; and 
a second bottom surface overlapping the second edge region of the substrate, the second bottom surface being at a level lower than a level of the top 6Atty. Dkt. No. 8947-001430-USU.S. Application No. 16/573,107surface of the semiconductor package, the second bottom surface being a bottommost surface of the heat radiation structure in the second edge region, and 


    PNG
    media_image1.png
    604
    740
    media_image1.png
    Greyscale





    PNG
    media_image7.png
    575
    1180
    media_image7.png
    Greyscale


Regarding claim 19 (insofar as to be incompliance with claim objection in light the applicant’s fig. 3A drawing above), fig. 3 of Lin discloses wherein the heat radiation structure 110 further includes: a first top surface  (note applicant 610a and 610b which applicant is calling it as) facing the first bottom surface; and a second top surface facing (620a and 620b which applicant is calling it as facing) the second bottom surface, the second top surface being connected to the second bottom surface, wherein the second top surface is at a level lower than a level of the first top surface.

Regarding claim 20, fig. 4 of Lin discloses further comprising an adhesive layer 106 between the second edge region of the substrate and the second bottom surface of the heat radiation structure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/lnterviewpractlce. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829